Citation Nr: 0511162	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant's son and daughter


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1942 to 
December 1945.  The veteran died in December 2001.  The 
appellant is the veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
issue was remanded by the Board in May 2004 for further 
development.  The Board notes that although more 
consideration was not provided under the amended version of 
38 C.F.R. § 3.22, as instructed by the Remand, such omission 
was a harmless error as the revised version is more 
restrictive than the previous one.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2004). 

Pursuant to a decision of the United States Court of Appeals 
for the Federal Circuit ordering a stay, in August 2001, VA 
suspended adjudication of all claims for DIC benefits under 
38 U.S.C.A. § 1318 where the veteran was not rated totally 
disabled for a continuous period of at least ten years prior 
to death.  National Organization of Veterans' Advocates, Inc. 
v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001) (NOVA I).  Subsequent to additional rule-making by VA, 
the Federal Circuit revised the stay order, and directed VA 
to process all DIC claims except for claims under 38 U.S.C.A. 
§§ 1311(a)2, 1318, where a survivor seeks to reopen a claim 
on the grounds of new and material evidence.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
This case was therefore referred for appellate consideration.




FINDINGS OF FACT

1.  The veteran died in December 2001 due to sudden cardiac 
death.

2.  The July 1988 rating decision did not contain any kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error; the rating decision 
constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.

3.  The veteran was not in receipt of or entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding his death.


CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
June 2004 VCAA letter, the appellant was advised of the types 
of evidence VA would assist her in obtaining as well as her 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the June 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in June 2004 which was after the 
January 2003 rating decision on appeal.  Thus, notice was not 
given in accordance with the requirements set out by the 
Court in Pelegrini.  Nonetheless, the Board finds that for 
the reasons below, such an error constitutes harmless error.  
See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In this document, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  The appellant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

Analysis

The Secretary shall pay DIC benefits to the surviving spouse 
and to the children of a deceased veteran in the same manner 
as if the veteran's death were service connected.  A deceased 
veteran is a veteran who dies, not as the result of the 
veteran's own willful misconduct, and who was in receipt of 
or entitled to receive compensation at the time of death for 
a service-connected disability rated totally disabling if-

(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death;

(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or

(3) the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  

38 U.S.C.A. § 1318.

"Entitled to receive" means that at the time of death, the 
veteran had a service- connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  38 
C.F.R. § 3.22(b).

The veteran was in receipt of a 80 percent combined rating 
from December 1987 and a 100 percent combined rating from 
April 2000.  He did not have service-connected disability 
that was continuously rated totally disabling for a period of 
10 or more years immediately preceding death.  Thus, DIC 
under 38 U.S.C.A. § 1318 may be paid in this case only if the 
veteran was "entitled to receive" total compensation benefits 
from at least December 1991 (10 years before death), but was 
not given such benefits due to CUE in a VA decision.

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See 38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001); Baldwin v. West, 13 Vet. App. 
1 (1999); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); 
Link v. West, 12 Vet. App. 39 (1998); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).

The last rating decision that considered the evaluations for 
the veteran's service-connected disabilities was in September 
2001.  This decision granted service connection for right 
total knee replacement with an evaluation of 30 percent 
effective April 6, 2000, and denied service connection for 
left total knee replacement (a notice of disagreement was 
received in November 2001 with this rating).  In an April 
2004 letter and during the December 2003 Board hearing, the 
appellant's daughter argued that the July 1988 rating 
decision that increased her father's service-connected 
disabilities to a total of 80 percent effective from December 
1987 (due to an increase in hearing loss), should have 
increased his service-connected disabilities to total of 100 
percent.  She asserted that such a rating was warranted due 
to private and VA medical records, including an April 1986 VA 
medical record, indicating knee disorders, and her father's 
April 1988 increased rating claim.  In a September 2004 
letter to Congress, the appellant's daughter indicated that 
her father should have had a 100 percent combined disability 
rating effective December 1987 due to his knee disorders.  
Among the attachments she included with the letter was a 
January 2001 statement from a private medical doctor stating 
that the veteran's bilateral knee disorder was related to his 
service injury.  

The Board notes that the July 1988 rating decision does not 
rise to the level of CUE because the veteran did not file a 
claim at that time for his knee or knees.  The sole issue 
addressed by the July 1988 rating was an increased rating for 
hearing loss.  The veteran's April 1988 increased rating 
claim was only for his hearing loss.  Only in April 2000, did 
a service connection claim appear to have been received from 
the veteran for his knees, which was subsequently denied in 
an October 2000 rating.  

The record does not reflect any document that might be 
construed as a claim for an increased rating for the 
veteran's knee subsequent to the 1988 rating decision.

The veteran was not actually in receipt of, nor was he 
entitled to receive, a total rating for service-connected 
disability for at least 10 years preceding his death in 
December 2001, and thus the criteria for DIC under the 
provisions of 38 U.S.C.A. § 1318 are not met.

Because the Board finds that the preponderance of the 
evidence is against the appellant's claim, the provisions of 
§ 5107(b) are not applicable.

To the extent that the appellant's daughter's testimony and 
statements allege that the veteran should have been totally 
disabled since December 1987, consideration of those 
allegations would amount to an analysis of whether he would 
"hypothetically" have been entitled to a 100 percent rating 
for at least 10 years prior to his death.  The provisions of 
38 C.F.R. § 3.22 prohibit such an analysis.  


ORDER

The appeal is denied.



	                        
____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


